NON-FINAL REJECTION, FIRST DETAILED ACTION
Status of Prosecution
The present application, 17/134,876 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application was filed in the Office on December 28, 2020 and claims ultimate priority to Chinese Application No. 201910419119.5, filed May 20, 2019.
This application, which discloses and claims only subject matter disclosed in prior Application No. 16/697675, filed Nov. 27, 2019, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application, as Applicant has claimed, constitutes a divisional application. 
The Office mailed a first action, non-final rejection on April 22, 2022.
Applicant filed amendments with accompanying remarks and arguments on July 19, 2022.
Claims 1-12 are pending and all are rejected. Claims 1, 4 and 7 are independent.
 
Response to Remarks and Arguments
Examiner thanks Applicant for the amendments and corresponding remarks and arguments made. Having considered, them, Examiner has newly rejected the claims as noted below. Specifically, as to the introduction of the feature that the flexible display is a “ring shape,” Examiner has interpreted the language to mean a continuous shape that is connected to itself. Myung et al. (“Myung”) United States Patent Application Publication 2020/005041 published on February 13, 2020 has been applied in combination with Fukuma to render the independent claim obvious. 
The claims stand rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. 
Claims 1-2, 4-5 and 7-8 are rejected under 35 USC. § 103 as being unpatentable over Myung et al. (“Myung”) United States Patent Application Publication 2020/005041 published on February 13, 2020 in view of Fukuma et al. (“Fukuma”), United States Patent Application Publication US 2011/0109785 published on May 12, 2011.

As to Claim 1, Myung teaches: A method of controlling a flexible panel (Myung: par. 0043, front-rear flexible display[113]), applicable to an electronic device, wherein, 
the electronic device comprises a plurality of sensor components and a flexible panel (par. 0053, at least one sensor [170], such as an illuminance sensor), and 
the flexible panel comprises a display region and a light transmitting region connected with the display region (Myung: Fig. 2, the display region [111] and the rear display region [113]  are connected as they are part of the same body) two sides of the light transmitting region being respectively connected with two sides of the display region to form the flexible panel of a ring shape (Examiner interprets the language “ring shape” as being connected in a continuous manner, such as a loop, of which they are connected via the body of the device to the bottom of Fig. 2 to the front display). 

    PNG
    media_image1.png
    675
    406
    media_image1.png
    Greyscale
 

Myung may not explicitly teach: acquiring a preset triggering operation on the electronic device;
generating a switching instruction for instructing the electronic device to switch display states according to the preset triggering operation, wherein, when the display region covers the plurality of sensor components, the electronic device is in a first display state, and 
when the light transmitting region covers the plurality of sensor components, the electronic device is in a second display state.  
Fukuma teaches in general concepts related to a camera apparatus with a display screen and an image capturing lens (Fukuma: Abstract). Specifically, Fukuma teaches that when the display unit is slid into one position, it enters a first mode that displays the image that may be captured and when it is in a second and different position, it is in a second different mode of playing back images (Fukuma: Fig. 5, par. 0121, the display body is slid in a position that is in an image capture mode (i.e. first mode). Lee also does further teach that the bodies slide and they enter into an image capturing mode (Lee: pars. 0070-71, detect the sliding state using the sensor module [232]. Fukuma also teaches that a button may be pressed to switch the display/capturing modes (i.e. preset triggering instruction) (Fukuma: par. 0115, a mode switch button includes switching between the playback and display modes). 

    PNG
    media_image2.png
    686
    598
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Myung device by introducing the different modes depending on the slide-body part state as taught and suggested by Fukuma. Such a person would have been motivated to do so with a reasonable expectation of success to allow for ease of use of immediately capturing or displaying an image (Fukuma: par. 0024).

As to Claim 2, Myung and Fukuma teach the limitations of Claim 1.
Fukuma further teaches: wherein acquiring the preset triggering operation on the electronic device comprises at least one of: 
acquiring an operation of pressing a preset physical key on the electronic device by a user (Fukuma: par. 0115, a mode switch button includes switching between the playback and display modes); 
acquiring a preset touch operation performed by the user on the electronic device; 
acquiring a preset voice signal input by the user into the electronic device; or 
acquiring an operation of touching a preset virtual key on the electronic device by the user.   

As to Claim 4, it is rejected for similar reasons as claim 1.
As to Claim 5, it is rejected for similar reasons as claim 2.
As to Claim 7, it is rejected for similar reasons as claim 1. Myung further teaches a computer readable storage medium (Myung: par. 0147).
As to Claim 8, it is rejected for similar reasons as claim 2.

B. 
Claims 3, 6, 9 and 10-12 are rejected under 35 USC. § 103 as being unpatentable over Myung et al. (“Myung”) United States Patent Application Publication 2020/005041 published on February 13, 2020 in view of Fukuma et al. (“Fukuma”), United States Patent Application Publication US 2011/0109785 published on May 12, 2011 and in further view of Shin et al. (“Shin”), United States Patent Application Publication US 2019/0305237 published on Oct. 3, 2019.

As to Claim 3, Myung and Fukuma teach the limitations of Claim 2.
Myung and Fukuma may not explicitly teach: wherein generating the switching instruction according to the preset triggering operation comprises: 
determining a moving direction and a moving distance of the flexible panel; and 
generating the switching instruction according to the moving direction and the moving distance of the flexible panel.
Shin teaches in general concepts related to an electronic device that includes a flexible touchscreen layer movable between and open and closed state (Shin: Abstract). Specifically, Shin teaches that the flexible display is slidable to modify the display and appearance between two different states (Shin: par. 0058, Fig. 4A, the display is transferred and modified between an open and closed state 100a and 100b; par. 0075, the cross-sectional view of a closed state, which shows a bent flexible display that is slidable).

    PNG
    media_image3.png
    465
    723
    media_image3.png
    Greyscale

Fukuma also teaches that a sliding body detection amount is made to determine when to engage the switching instruction (Fukuma: par. 0121, the switch [40] is engaged only when a certain amount and direction of the sliding body occurs). 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Myung-Fukuma device by introducing the different modes depending on the slide-body part movement as taught and suggested by Shin. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the ease of transitioning by manipulating the flexible display itself.

As to Claim 6, it is rejected for similar reasons as claim 3.
As to Claim 9, it is rejected for similar reasons as claim 3.

As to Claim 10, Myung and Fukuma teach the limitations of Claim 1.
Myung and Fukuma further teaches: wherein the first display state comprises the display region and the light transmitting region being located on opposite sides of the electronic device (Myung: Fig. 2, the two regions are on opposite sides.) 
Myung and Fukuma may not explicitly teach: the second display state comprises a portion of the display region and the light transmitting region being located on a same side of the electronic device.
Shin teaches in general concepts related to an electronic device that includes a flexible touchscreen layer movable between and open and closed state (Shin: Abstract). Specifically, Shin teaches that the flexible display is slidable to modify the display and appearance between two different states (Shin: par. 0058, Fig. 4A, the display is transferred and modified between an open and closed state 100a and 100b; par. 0075, the cross-sectional view of a closed state, which shows a bent flexible display that is slidable). Examiner asserts that sliding it an appropriate amount would result in the second region being on the same side, as required by the claim.
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Myung-Fukuma device by introducing the second region depending on the slide-body part movement as taught and suggested by Shin. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the ease of transitioning by manipulating the flexible display itself.
As to Claim 11, it is rejected for similar reasons as claim 4.
As to Claim 12, it is rejected for similar reasons as claim 4.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nurmi, United States Patent Application Publication 2014/0362513 (Dec. 11, 2014) (describing foldable mobile device with flexible display);
Song et al., United States Patent Application Publication 2017/0186400 (June 29, 2017) (describing flexible display with operating mode determination).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/Examiner, Art Unit 2174